—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an or*388der of the Supreme Court, Dutchess County (Beisner, J.), dated August 17, 2000, which granted the defendant’s motion to dismiss the action for failure to timely serve a complaint pursuant to CPLR 3012 (b) and denied their cross motion to compel the defendant to accept an untimely complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the action based upon the plaintiffs’ failure to serve a timely complaint (see, CPLR 3012 [b]). The plaintiffs did not demonstrate a meritorious cause of action and a reasonable excuse for their delay in serving the complaint (see, Chmielnik v Rosenberg, 269 AD2d 555; Gottfried v ABC Corp., 267 AD2d 350; Brown v Rosenfeld, 228 AD2d 460). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.